Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The instant application having Application No. 16919028 filed on 07/01/2020 is presented for examination by the examiner.

Election/Restrictions
Applicant's election with traverse of Species IV (image optical system with 5 lenses, first lens with convex image-side surface, fourth lens with convex object side in paraxial region and stop between first and second lens, see Fig.4) in the reply filed on 09/16/2022 is acknowledged. Applicant stated that Species IV includes claims 1-8, 10-23 and 25.  Claims 9 and 24 are therefore withdrawn. 
The traversal is on the ground(s) that species I-VIII form single inventive concept, thus posing no burden for search and examination.  This is not found persuasive because there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics as detailed in Restriction Requirement dated 08/16/2022.  Moreover, Applicant has not pointed out any error in the requirement and has not stated on the record or submitted evidence that the species are not patentably distinct.  Accordingly, it is still seen that the search and the examination of all of the species would indeed place an undue burden on the examiner. Moreover, the species are independent or distinct because two different combinations, not disclosed as capable of use together, having different modes of operation, different functions and different effects are independent.  Where there is no disclosure of a relationship between species (see MPEP§806.04(b)), they are independent inventions. With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
The requirement is still deemed proper and is therefore made FINAL.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application continuation of 15792695, filed 10/24/2017, which is a continuation of 15468079, filed 03/23/2017, which is a continuation of 14746475, filed 06/22/2015 that is a continuation of 14096750, filed 12/04/2013, which is a continuation of 13091817, filed 04/21/2011, which claims foreign priority to TW 099140051, filed 11/19/2010 (Taiwan). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 11-12, 15-23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, 18 and 20 of U.S. Patent No. 8687293. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the claim correspondence table below: 
Instant application 16919028
U.S. Patent No. 8687293
Notes
1
1, 3, 6, 8

2
1, 4

3
2

5
5

8
1, 3, 6, 8
For L2, L3 it is obvious to choose aspheric e.g. convex and concave image side surface 
11
1

12
5

15
1,3,5,6,8; also as 15, 18 20
For L4t is obvious to choose e.g. convex image-side surface; and position of aperture stop
16
1, 3

17
1, 10

18
7

19
12

20
1, 3, 5, 6, 8
For L2 it is obvious to choose concave object-side surface, and position of aperture stop
21
4

22
11

23
9

25
1




Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 20 of U.S. Patent No. 10209487. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the claim correspondence table below: 

Instant application 16919028
U.S. Patent No. 10209487
Notes
1
17
For L5,it is obvious to choose e.g. convex object side surface 
2
17, 18





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (hereafter Park) US 20090122423 A1.
In regard to independent claim 8, Park teaches (see Figs. 1-32) an optical imaging system comprising five lens elements (i.e. high-definition imaging optical system, Abstract, paragraphs [09-28, 90-103, 178-187]), the five lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element (e.g. as lenses L1-L5, paragraphs [90-103, 178-187], e.g. Figs. 1, 21, 23), and each of the five lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (as each of L1-L5 has object and image surface e.g. surfaces 1-10, paragraphs [90-103, 178-187], Figs. 1, 21, 23); 
wherein the first lens element has positive refractive power (e.g. positive L1, e.g. paragraphs [90-103, 178-187], Figs. 1, 21, 23), 
the image-side surface of the second lens element is convex in an on-axis region thereof (image surface 4 of L2 is convex on axis region, e.g. paragraphs [90-103, 178-187], Figs. 1, 21, 23), 
the image-side surface of the third lens element is concave in an on-axis region thereof (image surface 6 of L3 is concave on axis region, e.g. paragraphs [90-103, 178-187], Figs. 1, 21, 23), 
at least one of the object-side surfaces and the image-side surfaces of the five lens elements has at least one inflection point, and 
there is an air gap in an on-axis region between each of all adjacent lens elements of the optical imaging system (i.e. as depicted in Figs. 21, 23, e.g. paragraphs [178-187]); 
wherein a focal length of the optical imaging system is f, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, an Abbe number of the first lens element is V1, an Abbe number of the third lens element is V3 (i.e. as focal length of imaging optical system f, f4 of L4, f5 of L5, and Abbe numbers vd of L1 and L3, e.g., e.g. paragraphs [178-187]), and the following conditions are satisfied: 
3.8 < |f.f4| +|f/f5| < 5.7 (given values for f, f4, f5, e.g. 5,1, paragraphs [178-187])
24< v1-v3 < 45 (i.e. given values for Abbe numbers vd of L1 and L3, e.g. 24.2, paragraphs [178-187]). 
Park is silent that at least one of the object-side surface and the image-side surface of the second lens element is aspheric,
at least one of the object-side surface and the image-side surface of the third lens element is aspheric, and that 29< v1-v3. However, Park teaches that shapes of lens surfaces may be spherical or aspherical, with e.g. lenses L1, L4 and L5 having aspherical object-side and image-side surfaces, thereby leading to a more compact system than in a case where only spherical lenses are employed, see paragraphs [90, 98-100, 125-126, 27]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least one surface of the second lens and of third lens is aspheric surface, as are lenses four and five in Park, in order to achieve a more compact system than in a case where only spherical lenses are employed, see paragraphs [90, 98-100]). 
Further, Park discloses the above range for v1-v3 values for Abbe numbers vd of L1 and L3, e.g. 24.2, (paragraphs [178-187], and it other embodiments 5-16 which are also close to the claimed range, given conditional ranges for L1 and L3, and expressly teaches in embodiment 3 the Abbe difference that satisfies the following condition: 29<v1-v3<45,  i.e. given the conditions 5-3 and 5-2, the range of values for the quantity (v1-v2) is from 10 to 47, as Park discloses embodiment 3, paragraphs [0138-0142], where the Abbe numbers for the lens L1 and lens L2 satisfy the above condition (see values for v1 and v3 given in Table 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the materials for lenses L1, L2 and L3 as disclosed in embodiment 3 of Park, and to properly correct chromatic aberrations (see paragraphs [09, 119]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, /n re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Park teaches (see Figs. 1-32) further comprising an aperture stop disposed between an imaged object and the second lens element (i.e. see aperture stop S between object and L2, Figs. 21-23, paragraphs [178-187]), wherein the five lens elements are made of plastic (as L1-L5 are made of plastic, paragraphs [99, 178-187]) the object-side surfaces and image image-side surfaces of the five lens elements are aspheric (i.e. as L1, L4, L5 have aspheric surfaces and as L2 and L3 per combination, see claim 8 above, paragraphs [178-187, 09, 119]), an axial distance from the aperture stop to an image plane is SL, an axial distance from the object-side surface of the first lens element to the image plane is TTL, and the following condition is satisfied:  
    PNG
    media_image1.png
    11
    147
    media_image1.png
    Greyscale
(i.e. as due to distance from S to image plane and total track length of lens system, as S coincides with object side of L1, paragraphs [178-187]0.  
Regarding claim 13, Park teaches (see Figs. 1-32) an axial thickness of the first lens element is larger than an axial thickness of the second lens element (as thickness of L1 is larger than of L2, paragraphs [178-187], Figs. 21, 23).  


Potentially Allowable Subject Matter

Claims 4, 6-7, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano “Image Pickup Lens, Image Pickup Apparatus, and Mobile Terminal,” US 2010/0220229, also teaches aspects of a five lens optical imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872